Citation Nr: 1829512	
Decision Date: 06/13/18    Archive Date: 06/27/18

DOCKET NO.  08-36 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether it was appropriate to reduce the rating for service-connected residuals of septorhinoplasty, including disfigurement of the nose, from 30 percent to 10 percent.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected residuals of septorhinoplasty, including disfigurement of the nose, prior to January 25, 2017, a disability rating in excess of 30 percent thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from October 1997 to October 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) which denied a compensable rating for the Veteran's service-connected septorhinoplasty.  

The Veteran and his spouse testified at a Travel Board hearing in October 2010 before the undersigned.  A copy of the transcript is of record.  The case was remanded in October 2014, and thereafter, in a March 2016 rating decision of the Appeals Management Center (AMC), an increased rating of 10 percent was granted for disfigurement of the nose, effective April 27, 2006.  The case was remanded again in November 2016, and thereafter, in a May 2017 rating decision of the AMC, an increased rating of 30 percent was granted, effective January 25, 2017.  

The case was remanded again in July 2017, and thereafter, in a January 2018 rating decision of the AMC, the 30 percent rating was decreased to 10 percent, effective December 6, 2017.  Although the reduction is not specifically before the Board, the Board deems the issue of whether the reduction was proper to be part and parcel of the current appeal for an increased rating for septorhinoplasty, because the increased rating claim covers the period prior to, during, and after the reduction.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007) (holding that a review of an increased rating claim may take into account varying and distinct disability ratings throughout the entire time period the increased rating claim has been pending, to account for the dynamic nature of the disorder at issue). Accordingly, the Board takes jurisdiction of the issue of whether the reduction was proper.

The issue of entitlement to a disability rating in excess of 10 percent for service-connected residuals of septorhinoplasty, including disfigurement of the nose, prior to January 25, 2017, a disability rating in excess of 30 percent thereafter is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The January 2018 rating decision reduced the disability rating for the service-connected disfigurement of the nose associated with septorhinoplasty from 30 percent to 10 percent effective December 6, 2017, resulting in a decrease in the Veteran's combined disability rating from 70 percent to 60 percent and a reduction in compensation payments.

2.  Prior to the January 2018 reduction, the Veteran was not provided with a rating decision proposing to reduce the disability rating for the service-connected disfigurement of the nose associated with septorhinoplasty or notice of the 60 day period to submit evidence and of the right to request a predetermination hearing.


CONCLUSION OF LAW

The reduction of the 30 percent rating assigned for the service-connected disfigurement of the nose associated with septorhinoplasty was not proper and is void ab initio.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.105(e), 3.344, 4.118, Diagnostic Code 7800 (2017).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board observes 38 C.F.R. § 3.105 outlines a set of procedural safeguards governing rating reductions, which are required to be followed by VA before it issues any final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  

When a rating reduction is warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating decision proposing the reduction must be prepared, setting forth all of the material facts and reasons for the proposed reduction.  38 C.F.R. § 3.105(e).  The Veteran must then be notified of the contemplated action and the detailed reasons therefor, and given 60 days to present additional evidence showing that compensation should be continued at the present level.  Id.  The Veteran must be informed of the right to a predetermination hearing, if requested within 30 days.  38 C.F.R. § 3.105(i)(1).  If additional evidence is not received and a predetermination hearing is not requested, written notice of the final action, including the reasons for the decision and the supporting evidence, must be issued to the Veteran.  38 C.F.R. § 3.105(e), (i). 

These are such important safeguards that the United States Court of Appeals for Veterans Claims has held that where VA has reduced a Veteran's rating without observance of applicable law and regulation, such a rating is void ab initio.  Brown, 5 Vet. App. at 422.  Thus, to remedy such cases, the decision must be reversed as unlawful.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

In this case, the reduction of the Veteran's 30 percent disability rating for his service-connected disfigurement of the nose associated with septorhinoplasty to 10 percent, effective December 6, 2017, resulted in an overall reduction in the Veteran's combined disability rating from 70 percent to 60 percent and a reduction in compensation payments.  See January 2018 rating decision and the January 2018 VETSNET Compensation and Pension Award.  As such, VA was required to comply with the due process procedures governing rating reductions.  38 C.F.R. § 3.105(e).   

However, the RO failed to issue a rating decision proposing the reduction and did not provide proper notice of the 60 day period to provide evidence or the right to have a predetermination hearing.  38 C.F.R. § 3.105(e), (i)(1).  As the RO failed to comply with the due process requirements governing rating reductions, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).  Therefore, restoration of the 30 percent disability rating for the service-connected disfigurement of the nose associated with septorhinoplasty is warranted from December 6, 2017 forward. The appeal is granted to that extent. 


ORDER

The reduction to 10 percent being void, restoration of a 30 percent rating for the service-connected disfigurement of the nose associated with septorhinoplasty is effective December 6, 2017 is granted, subject to the statutes and regulations governing the payment of monetary benefits.


REMAND

The August 2017 VA addendum opinion regarding the Veteran's residuals of septorhinoplasty is not adequate to make an informed decision on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner based his finding and conclusion regarding the propriety of the Veteran's diagnosis of sinusitis with headaches and/or migraines in the June 2006 VA examination on the inaccurate factual premise that it was entirely based on the Veteran's subjective history.  However, review of the June 2006 VA examination shows that the June 2006 VA examiner conducted a physical examination and found evidence of sinusitis.  Additionally, the August 2017 examiner did not provide a well-reasoned rationale supporting his opinion that it was less likely than not that the Veteran's allergic rhinitis was permanently aggravated by his service-connected residuals of septorhinoplasty, including disfigurement of the nose.  Hence, a remand is required for a new VA medical opinion.

Further, VA treatment records from January 2014, March 2014, and January 2018 indicate that the Veteran is still receiving treatment from Dr. Kessler for his nasal condition.  It appears that these private medical documents from January 2014 to January 2018 may not be of record.  Hence, further development is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding and relevant VA and/or private treatment records regarding his residuals of septorhinoplasty including disfigurement of the nose.  This includes request authorization for any private provider identified by the Veteran, to include Dr. Kessler.  

2.  Thereafter, forward the Veteran's claims file to the examiner who conducted the January 2017 VA examination, or a suitable substitute.  If any examiner determines that a physical examination of the Veteran is required, so schedule the Veteran.   

(a) The examiner should discuss the propriety of the diagnosis of sinusitis with headaches and/or migraine headaches in June 2006 on VA examination, or during private treatment during the current appeal period if additional private treatment records are obtained.

(b) The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any sinusitis with headaches and/or migraine headaches present now or during the course of this appeal is proximately due to, or the result of, the Veteran's service-connected residuals of septorhinoplasty including disfigurement of the nose.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any sinusitis with headaches and/or migraine headaches present now or during the course of this appeal is permanently aggravated by the Veteran's service-connected residuals of septorhinoplasty including disfigurement of the nose. 

(c) In the event that sinusitis with headaches and/or migraine headaches present now or during the course of this appeal is not etiologically related to service-connected residuals of septorhinoplasty including disfigurement of the nose, the examiner should indicate if there are any overlapping symptoms between the Veteran's service-connected residuals of septorhinoplasty including disfigurement of the nose and the sinusitis or headaches. 

(d) The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any allergic rhinitis present now or during the course of this appeal is proximately due to, or the result of, the Veteran's service-connected residuals of septorhinoplasty including disfigurement of the nose.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any allergic rhinitis present now or during the course of this appeal is permanently aggravated by the Veteran's service-connected residuals of septorhinoplasty including disfigurement of the nose. 

The claims file, including a complete copy of this Remand, must be made available to the examiner for review of the pertinent medical and other history.  It is critically necessary that the examiner discuss the underlying medical rationale of the opinion, if necessary citing to specific evidence in the record.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




